Citation Nr: 1335973	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  04-39 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for claimed degenerative joint disease of L2-L3 with scoliosis (low back disability), to include as secondary to the service-connected residuals of a right ankle sprain (right ankle disability).

2.  Entitlement to service connection for claimed cervical spine strain (cervical spine disability), to include as secondary to the service-connected right ankle disability.

3.  Entitlement to service connection for a claimed right hip disability, to include as secondary to the service-connected right ankle disability. 

4. Entitlement to an increased rating greater than 10 percent for the service-connected residuals of right ankle sprain.




REPRESENTATION

Appellant represented by:	James G. Fausone, Legal Help for Veterans, PLLC


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to June 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from the RO.  

The Veteran testified via videoconference before the undersigned Veterans Law Judge at hearing from the RO in May 2006, and a transcript is of record.  

In July 2006, the case was remanded by the Board to the RO for additional development of the record.  

In March 2008, the Board issued a decision denying the claims of service connection for low back disorder, cervical spine condition and right hip disorder.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).   

In March 2009, the Court issued an Order granting the parties' Joint Motion to vacate the March 2008 decision and remand the case for actions in compliance with the motion.  In March 2010, the Board remanded the case for additional development of the record.  

During this period, the issue of an increased rating for the service connected right ankle disability was appealed from a June 2009 rating decision and is now also before the Board.  

The issues of service connection for low back disorder, cervical spine condition, and right hip disorder, are being remanded to the RO.


FINDINGS OF FACT

1. Prior to November 8, 2011, the service-connected residuals of right ankle sprain is shown to have been manifested by no more than moderate limitation of motion of the ankle, but not ankylosis.

2. Beginning on November 8, 2011, the service-connected residuals of right ankle sprain is shown to be productive of a disability picture that more nearly approximates that of marked limitation of motion of the ankle, but not ankylosis.



CONCLUSIONS OF LAW

1.  Prior to November 8, 2011 the criteria for the assignment of a rating higher than 10 percent the service-connected residuals of right ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5271 (2013).

2.  Beginning on November 8, 2011 the criteria for the assignment a rating of 20 percent, but no more, for the service-connected residuals of right ankle sprain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

An August 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in June 2010.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted in January 2009 and November 2011; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations were adequate as the examiners evaluated the Veteran's current disability level and provided findings to allow for proper application of the rating criteria.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

All of the evidence in the Veteran's claims file has been thoroughly reviewed.  The analysis in this decision focuses on salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter on appeal.  

The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).


Increased Rating

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, premature or excess fatigability, or incoordination is demonstrated, assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or reasonably by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

It is important to note that although pain may cause functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided, as this would violate VA's anti-pyramiding regulation.  38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992)

The service-connected right ankle disability is currently evaluated as 10 percent under Diagnostic Code 5271 that provides for a 10 percent evaluation for moderate limitation of motion of the ankle and a 20 percent evaluation for marked limitation of motion.  

During the period of the appeal, the Veteran received his medical care from VA; however, there were no complaints or findings referable to ankle problems during this time. 

At a January 2009 VA examination, the Veteran reported that he could not stand or sit in one position for periods of time.  He was observed to have a slight limp in his gait favoring his right ankle.  

The examination showed guarding of movement on the right with no signs of edema, effusion, weakness, tenderness, redness or heat, or subluxation.  No deformity was found.  The range of motion testing showed that dorsiflexion on the right was performed to 15 degrees with pain at 15 degrees and that plantar flexion was performed to 45 degrees with pain at 45 degrees.  The examiner did not find any additional joint function limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner noted that x-ray findings were normal.  

The VA examiner identified the residuals of the right ankle sprain as being the reports of weakness and pain inhibiting his walking with slightly reduced range of motion in dorsiflexion of the right ankle.  The examiner noted the effect of the condition on the Veteran's occupation and daily activity to be moderate.  A January 2009 x-ray report studies found no fractures or bony abnormalities, and the soft tissues were noted to be unremarkable. 

At a January 2011 VA examination the Veteran reported having current ankle issues that included giving way and an adaptive gait in that he was walking on the side of his foot until he was provided orthotics to improve his stance.  

The range of motion testing initially found that ankle plantar flexion ended at 30 degrees with objective evidence of painful motion at 30 degrees.  The right ankle dorsiflexion (extension) ended at 5 degrees with objective evidence of painful motion at 5 degrees.  

The Veteran was able to perform three repetitions after which the range of motion testing found plantar flexion to end at 30 degrees and dorsiflexion to end at 5 degrees and noted no additional limitation of motion.  The examiner did find that there was functional loss or impairment of the ankle that contributed to less movement than normal, more movement than normal, weakened movement, pain on movement, instability of station, disturbance of locomotion and interference with sitting standing and weight bearing.  

The Veteran was noted to have localized tenderness or pain on palpation of the joints/soft tissue of the ankle.  Joint stability testing found no laxity when doing the anterior drawer test, but there was laxity on the talar tilt test.  The examination revealed there to be no ankylosis of the ankle. 

The Veteran reported using a wheeled walker for any distant travel and a cane for shorter distances and in close quarters.  The examiner noted that this was used due to an accumulation of musculoskeletal conditions likely primarily due to lumbar stenosis and cervical problems.  A review of x-rays studies noted no findings of degenerative arthritis.  

The examiner noted that the Veteran's ankle condition did impact his ability to work as he had a tendency to roll his ankle easily and have pain for a minute or two, and sometimes to pause before walking and usually have an aggravated limp until the pain resolved. 

Normal range of motion for dorsiflexion is 20 degrees.  Normal range of motion for plantar flexion is 45 degrees.  

At the January 2009 VA examination, dorsiflexion was performed to 15 degrees and plantar flexion to 45 degrees, with consideration of pain and its functional effects, demonstrating moderate limitation of motion at the most impaired. 

At the November 2011 VA examination dorsiflexion was performed to 5 degrees, and plantar flexion was performed to be 30 degrees, demonstrating a disability picture when considered with related pain that more nearly resembled marked limitation of the right ankle.  

A higher 20 percent rating for marked limitation of motion of the ankle is warranted beginning on November 8, 2011.  A rating higher than 10 percent prior to that date is not assignable as there is no showing of increase disability prior to that date.  

A higher evaluation is not available under Diagnostic Code 5270 based on his limited range of motion, as there must be showing of ankylosis, or the functional equivalent thereof.  Ankylosis is the immobility and consolidation of a joint, where the joint cannot move.  Dorland's Illustrated Medical Dictionary 747 (30th Ed. 2003).  As there is no evidence of ankylosis or its functional equivalent, Diagnostic Code 5270 is not for application. 

A higher rating under the other Diagnostic Codes for the ankle, Diagnostic Codes 5272, 5273, is not available as there is no evidence of malunion of os calcis or astragalus or astragalectomy.   

The evidence of record does not demonstrate, nor does the Veteran assert, that he is experiencing ankylosis of the right ankle.  The VA examinations in January 2009 and November 2011, demonstrated that the Veteran had movement of his right ankle.   
 
The Veteran is competent to report subjective complaints that he can observe through his five senses such as pain and swelling as those are symptoms he can experience.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Although the Veteran contends that he is entitled to a higher evaluation, the evidence does not support an increased rating until November 8, 2011.  An evaluation higher than the 20 percent assigned, is not warranted under any applicable codes in the absence of ankylosis. 


Extraschedular 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id.  At 116.

If an exceptional disability is demonstrated, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether the assignment of an extraschedular rating is warranted.  Id.

The manifestations of the service-connected disability in this case clearly are contemplated by the schedular criteria to the extent that he is assigned the highest rating available without a showing of ankylosis the right ankle joint.

There is no showing of an exceptional or unusual disability picture that would obviate the application of the rating schedule.   

Accordingly, the Board has determined that referral of this case for extraschedular consideration is not warranted.  


ORDER

Prior to November 8, 2011 an increased rating in excess of t0 percent for the service-connected residuals of right ankle sprain is denied.

Beginning on November 8, 2011 an increased rating of 20 percent, but no more, for the service connected residuals of right ankle sprain is granted subject to controlling regulations governing the payment of monetary awards



REMAND

Remand for compliance with the prior March 2010 Board remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the March 2010, the Board remanded the case in order to obtain copies of treatment records from Walter Reed Army Medical Center from June 1975 and associate those records with the record.  Specifically, all attempts to fulfill this development were to be documented in the claims file.  

In August 2010 the RO sent a record request to Walter Reed Army Medical Center requesting the Veteran's records with a 21-4142 Authorization dated in April 2010 and identifying the dates of treatment as from June 1975 to present.  

In an August 2010 letter, the facility acknowledged the request and reported that it was being sent to the patient records center.  In a September 2010 letter, the RO was informed by the medical records division that the requested medical records had been retired to the National Personnel Records Center (NPRC) and that copies of the records might be requested from the records center in St. Louis, Missouri.  There is no indication that any attempt to get records from the NPRC was made. 

In a January 2011 letter, the RO informed the Veteran that his authorization (21-4142) had been received and the records had been requested.  

In a February 2011 letter, the RO informed the Veteran that the May 2010 authorization form (21-4142) did not include a date range and requested that he complete the dates of treatment section so that the records could be requested.  The May 2010 authorization form did not identify dates, but the April 2010 authorization form, already of record, did have a date range and had already been submitted with the RO's August 2010 request. 

It appears that there was no meaningful attempt by the RO to get records from the NPRC after being informed that the medical records had been retired to that location and that they could be requested.  This is not a negative response.  Unfortunately, further action to request these medical records from the NPRC is required. 

Accordingly, these remaining matters are REMANDED for the following action:

1.  The RO should take appropriate steps to request from the National Personnel Records Center (NPRC) in St. Louis, Missouri all Walter Reed Army Medical Center treatment records for the Veteran beginning in June 1975 and associate those records with the claims file. 

If the search for any such records yields negative results, that fact should be clearly noted, with documentation in the file that such records do not exist or that further efforts to obtain them would be futile.  

2.  If and only if, additional treatment records are added to the claim file, the RO should take all indicated action to request an addendum from the November 2011 VA examiner that includes an opinion as to whether any of the additional medical treatment records serve to change any of the prior opinions and an explanation for the statement. 

If the November 2011 examiner is not available have another qualified medical professional review the claims file in its entirety and provide the requested opinion. 

3.  After completing all indicated development to the extent possible, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his attorney a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.    

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


